Order filed February 8, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00810-CV
                                   ____________

   ONE THOUSAND SIX HUNDRED FOUR DOLLARS & NINE CENTS
                      ($1,604.09), Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 11-06-20924

                                     ORDER

      This is an appeal from an order signed August 30, 2017. Appellant did not
file a timely post-judgment motion extending appellate timetables. The notice of
appeal was due September 29, 2017. See Tex. R. App. P. 26.1. Appellant, however,
filed his notice of appeal on October 12, 2017, a date within 15 days of the due
date for the notice of appeal. A motion for extension of time is necessarily implied
when the perfecting instrument is filed within 15 days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is obligated to come forward with a reasonable explanation to support the
late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805,
808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).

      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before February 23, 2018. See Tex. R. App. P. 26.3;
10.5(b). If appellant does not comply with this order, we will dismiss the appeal.
See Tex. R. App. P. 42.3.



                                 PER CURIAM




                                              2